The defendant was arrested three or four blocks from the scene of the crime after being chased to that location by some neighbors of the complaining witness. Based on the totality of circumstances known to the arresting officer, we have concluded that there was probable cause to arrest the defendant (see, People v Bigelow, 66 NY2d 417).
*828We have reviewed the record and have determined that the showup that occurred 15 minutes after the crime was not improper but was "an appropriate procedure to secure a prompt and reliable identification of the perpetrator while the incident was vivid in the victim’s memory” (People v Ford, 110 AD2d 847; see also, People v Brnja, 70 AD2d 17, affd 50 NY2d 366).
The trial court’s Sandoval ruling was not an abuse of discretion (see, People v Bennette, 56 NY2d 142; People v Sandoval, 34 NY2d 371; People v Frumerin, 121 AD2d 736). Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.